Bloodworth, J.
1. The only special ground of the motion for a new trial alleges error by the judge in not declaring a mistrial upon the ground of “improper argument of the solicitor-general.” This ground of the motion is not unqualifiedly approved by the judge, and under numerous decisions of the appellate courts of this State this court is not called upon to consider this ground. Jarrett v. State, 41 Ga. App. 840 (155 S. E. 49), and cases cited therein.
2. In Humphrey v. State, 39 Ga. App. 406 (147 S. E. 402), this court held: “A verdict supported by any evidence and approved by the trial judge can not be set aside by this court because of conflicting evidence or alleged insufficiency of evidence.” There was some evidence to support the verdict in this case, and the verdict is approved by the trial judge.

Judgment affirmed.


Broyles, O. J., and) Luke, J., concur.